Citation Nr: 1639296	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a temporary total rating for convalescence following surgery for a service-connected disability.

2.  Entitlement to a rating in excess of 20 percent prior to April 21, 2011, and on and after May 1, 2012, for intervertebral disc syndrome.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to a compensable initial rating for back scar.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) following April 2012 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to a rating in excess of 20 percent prior to April 21, 2011, and on and after May 1, 2012, for intervertebral disc syndrome; entitlement to a rating in excess of 30 percent for PTSD; entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy; entitlement to a compensable initial rating for scar on back; and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  In an April 2012 rating decision, the RO denied the Veteran's claim of entitlement to a temporary total rating for convalescence following surgery for a service-connected disability.  Thereafter, the Veteran perfected an appeal as to this issue.
 
2.  In a May 2016 rating decision, the RO issued a rating decision wherein it determined that the April 2012 rating decision that denied the claim of entitlement to a total rating for convalescence following surgery for a service-connected disability contained clear and unmistakable error.  VA then granted a temporary total rating from April 21, 2011 to May 1, 2012.

3.  As entitlement to a temporary total rating for convalescence following surgery for a service-connected disability has been granted, there is no further controversy or justiciable issue remaining before the Board.


CONCLUSION OF LAW

Entitlement to a temporary total rating for convalescence following surgery for a service-connected disability is dismissed for lack of subject matter jurisdiction.  38 U.S.C.A. §§ 1155, 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2011, the Veteran submitted a claim of entitlement to a temporary total rating for convalescence following surgery for a service-connected disability, which was initially denied by the RO in April 2012.  The Veteran then perfected an appeal.

In May 2016, the RO sua sponte issued a rating decision wherein it determined that the April 2012 rating decision that denied the Veteran's claim of entitlement to a temporary total rating for convalescence following surgery for a service-connected disability contained clear and unmistakable error.  Further, the RO then granted a temporary total rating from April 21, 2011 to May 1, 2012.  Because entitlement to a temporary total rating was the entire benefit sought on appeal, and because that benefit has been granted, further consideration of this issue is moot.  Consequently, the Board must dismiss the issue of entitlement to a temporary total rating for convalescence following surgery for a service-connected disability because there is no longer a controversy or justiciable issue.  38 U.S.C.A. § 7105(d) (West 2014); see Schoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The issue of entitlement to a temporary total rating for convalescence following surgery for service-connected disability is dismissed.


REMAND

Following the September 2013 rating decision, the Veteran submitted a timely notice of disagreement in November 2013.

To date, the RO has not issued a statement of the case in response to the November 2013 notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  As such, the Board must remand the effected claims in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claims by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ must issue the Veteran a statement of the case and notification of his appellate rights with respect to the following claims:  entitlement to a rating in excess of 20 percent prior to April 21, 2011, and on and after May 1, 2012, for intervertebral disc syndrome; entitlement to a rating in excess of 30 percent for PTSD; entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy; entitlement to a compensable initial rating for back scar; and entitlement to TDIU.  The AOJ must inform the Veteran that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to any of these claims, it must be certified to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


